Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 1 of 10 Page ID #:153




    1    CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
    2    Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
    3    Dennis Price, SBN 279082
         8033 Linda Vista Road Suite 200
    4    San Diego CA 92111
         (858) 375-7385; (888) 422-5191 fax
    5    phylg@potterhandy.com
    6    Attorneys For Plaintiff
    7
         Ara Sahelian, Esq., [CBN 169257]
    8    SAHELIAN LAW OFFICES
         23046 Ave de la Carlota, Ste 600
    9    Laguna Hills, CA 92653
         Direct : 949 859 9200
   10    Fax : 949 954 8333
         email : sahelianlaw@me.com
   11
         Attorneys for The Van Nuys Group, Inc.
   12
   13
                            UNITED STATES DISTRICT COURT
   14                      CENTRAL DISTRICT OF CALIFORNIA
   15
         Brian Whitaker ,                    Case No. 2:19-cv-05646-FMO-GJS
   16
                  Plaintiff,
   17                                        Joint Rule 26 (f) Report
           v.
   18
         MGR Properties, LLC, a              Date:      November 14, 2019
   19    California Limited Liability        Time:      10:00 a.m.
         Company;                            Courtroom: 6D
   20    The Van Nuys Group, Inc., a
         California Nonprofit Corporation;
   21    and Does 1-10,                      Honorable Judge Fernando M. Olguin
   22             Defendants.
   23
   24
   25
           Pursuant to Rule 26 of the Federal Rules of Civil Procedure, the Order

   26
        Setting Scheduling Conference filed September 10, 2019, and having met

   27
        and conferred personally on October 21, 2019 through their respective

   28
        attorneys of record, Plaintiff Brian Whitaker and Defendant The Van Nuys




                                             1

        Joint Report of Counsel                                   2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 2 of 10 Page ID #:154




    1   Group, Inc. hereby submit their Joint Rule 26(f) Report.
    2
    3      a) Short Synopsis of the Principal Issues
    4          Plaintiff: Brian Whitaker is a quadriplegic. He suffers from a C-4 spinal
    5   cord injury and uses a wheelchair for mobility. Defendant MGR Properties,
    6   LLC owns the real property located at or about 8311 Beverly Blvd., Los
    7   Angeles, California. Defendant The Van Nuys Group, Inc. owns the Green
    8   Easy (“Store”) located at or about 8311 Beverly Blvd., Los Angeles,
    9   California.
   10          On the date of the plaintiff’s visit, the defendants failed to provide
   11   accessible paths of travel leading to the interior of the Store.
   12          The defendant’s failure to provide for accessible path of travel at the
   13   Store is discriminatory against the plaintiff. Defendant violates plaintiff’s
   14   rights under the American with Disabilities Act and the Unruh Civil Rights
   15   Act, and therefore, he seeks injunctive relief and the statutory minimum
   16   damage award.
   17          Defendant: as in most if not all cases brought by Mr. Whitaker, he lacks
   18   Article III standing. Mr. Whitaker does not alleged injury-in-fact; does not
   19   assert what if any remedial measures the defendant must take in order to
   20   satisfy his particular disability; and does not assert facts establishing
   21   imminent harm.
   22
   23      b) Subject Matter Jurisdiction
   24          This Court has subject matter jurisdiction over this action pursuant to
   25   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
   26   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
   27
   28




                                                2

        Joint Report of Counsel                                            2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 3 of 10 Page ID #:155




    1          This court has supplemental jurisdiction over the claims brought under
    2   the Unruh Act pursuant to 28 U.S.C. § 1367(a) as the claims arise from the
    3   same incident.
    4          Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    5   founded on the fact that the real property which is the subject of this action is
    6   located in this district and that Plaintiff's cause of action arose in this district.
    7          Defendant: as stated earlier, Plaintiff lacks Article III Standing.
    8
    9      c) Legal Issues
   10          The principal legal issues are: (1) whether the defendants are
   11   responsible under the law to remove barriers; (2) whether the plaintiff has
   12   standing to seek either damages or injunctive relief; (3) whether the barriers
   13   are readily achievable to remove; and (4) the nature and extent of damages, if
   14   any.
   15          Defendant: as stated earlier, Plaintiff lacks Article III Standing.
   16
   17      d) Parties, Evidence, Etc.
   18          Plaintiff: Other than the plaintiff himself, the only “witness” would be
   19   Evens Louis, investigators for plaintiff’s counsel who took photographs of the
   20   subject property following complaint from the plaintiff and as part of the
   21   prefiling process. The documents that the plaintiff has would be photographs
   22   taken by Evens Louis.
   23          Defendant: The relevant parties are the landlord and the tenant,
   24   represented by this attorney, Mr. Mitch Kahan.
   25
   26      e) Insurance
   27
               None.
   28




                                                  3

        Joint Report of Counsel                                             2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 4 of 10 Page ID #:156




    1      f) Magistrate Judge
    2          Plaintiff: does not consent to have a Magistrate Judge preside over this
    3
        case at this time.
    4
               Defendant: consents to have a Magistrate Judge.
    5
    6
           g) Discovery Plan
    7
               1. Disclosures
    8
                   The Parties do not seek any changes to the form or requirements for
    9
               initial disclosures. The Parties consent to exchange initial disclosures
   10
               via email by November 4, 2019.
   11
   12
               2. Discovery Subjects
   13
                   Plaintiff intends to seek discovery related to: (1) the ownership and
   14
               operation of the business; (2) lack of accessible path of travel at the
   15
               Store; (3) changes or modifications to the property; (4) the feasibility of
   16
               providing access to persons with disabilities. Plaintiff intends to
   17
               propound a set of Interrogatories, Requests for Admission and
   18
               Requests for Production of Documents; to take the deposition of the
   19
               Defendants and to conduct an expert site inspection.
   20
                   Defendant: Will seek discovery relative to injury-in-fact, redress
   21
               which the plaintiff seeks in relation to his particular disability, and his
   22
               plans to return to defendant's place of business. Defendant will also
   23
               seek Discovery relative to the plaintiff's alleged difficulty and
   24
               discomfort during his visit, and the reasons why he is deterred from re-
   25
               visiting.
   26
   27
                   The parties do not propose to conduct discovery in phases. The
   28
               parties consent to receive by e-mail all discovery responses that are



                                                4

        Joint Report of Counsel                                          2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 5 of 10 Page ID #:157




    1          capable to be received via electronic means. The parties propose a
    2          discovery cut-off date of October 12, 2020.
    3
    4          3. Changes in Limitations on Discovery
    5              Plaintiff: Plaintiff requests that rule FRCP 33(a)(1) limits be
    6          increased to 45 for both parties. Plaintiff otherwise requests no
    7          deviation from the Federal and Local Rules.
    8              Defendant: the barrier alleged in the complaint is a single step.
    9          Propounding more than 10 each of requests for admission, production,
   10          and interrogatories, is excessive. The defendant will meet and confer
   11          in advance of providing responses to streamline the standard written
   12          discovery propounded by the law firm representing the plaintiff.
   13
   14          4. Discovery cut-off
   15              Plaintiff: proposes a final discovery completion date for non-expert
   16          discovery of September 21, 2020. Plaintiff proposes that experts be
   17          designated per FRCP Rule 26 (a)(2) by September 28, 2020, and
   18          expert witness depositions be completed by October 12, 2020.
   19              Defendant: concur.
   20
   21
               5. Expert Discovery
   22
                   Plaintiff: proposes Initial disclosure of Expert Witnesses date of
   23
               August 31, 2020, and a Rebuttal Disclosure of Expert Witnesses and
   24
               Report of September 28, 2020. The date for Expert cut-off is proposed
   25
               to be October 12, 2020.
   26
                   Defendant: concur.
   27
   28




                                               5

        Joint Report of Counsel                                        2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 6 of 10 Page ID #:158




    1        h) Motions
    2          Plaintiff: intends to conduct an expert led site inspection to identify
    3   each barrier that would affect his type of disability and, then, amend the
    4   complaint to ensure that the ADA claim reflects his intention to have all
    5   unlawful barrier removed or remediated. This is the two-step process
    6   permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d
    7   1034 and Chapman v. Pier 1 Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
    8          Defendant: the plaintiff misreads Doran. It is not the function of an
    9   expert to examine the site in order to notify the plaintiff of all barriers that
   10   might be related to his disability.
   11
   12        i) Class Certification
   13
               N/A
   14
   15
             j) Dispositive Motions
   16
               Plaintiff: anticipates filing a motion for partial summary judgment on
   17
        the issue of duty and liability under the ADA and the Unruh Civil Rights Act.
   18
        This will happen after the necessary depositions are taken in this case.
   19
               Defendant: it is customary for the parties to file cross-motions for
   20
        summary judgement.
   21
   22
             k) Settlement/Alternative Dispute Resolution (ADR)
   23
               The parties believe that L.R. 16-15.4, Settlement Procedure Number
   24
        2— settlement proceedings before an attorney selected from the Attorney
   25
        Settlement Officer Panel—should be utilized in this case.
   26
   27
        //
   28




                                               6

        Joint Report of Counsel                                        2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 7 of 10 Page ID #:159




    1      l) Pretrial Conference and Trial
    2
    3           Matter                                                Proposed Dates
    4           Discovery Cut Off Date (including experts)            10/12/2020
    5
                Last day to have motions heard                        11/9/2020
    6
                Pretrial Conference                                   12/21/2020
    7
                Trial                                                 1/5/2021
    8
    9
           m) Trial Estimate:
   10
               Plaintiff: A bench trial has been requested and plaintiff anticipates a 2-
   11
        3 day court trial, on or about January 5, 2021.
   12
               Defendant: has asked for a jury trial, which is likely to require 3-4 days.
   13
   14
   15
           n) Trial Counsel:

   16
               Trial counsel for Plaintiff is Dennis Price.

   17
               Trial counsel for Defendants is Ara Sahelian.

   18
   19      o) Independent Expert or Master:
   20          This is not a case where the Court should consider appointing a master
   21   pursuant to Rule 53 or an independent scientific expert.
   22
   23      p) Other Issues:
   24          There are no other issues affecting the status or management of the
   25   case and the parties have no proposals concerning severance, bifurcation or
   26   other ordering of proof.
   27
   28




                                                7

        Joint Report of Counsel                                          2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 8 of 10 Page ID #:160




    1
    2   Dated: October 31, 2019           CENTER FOR DISABILITY ACCESS
    3
    4
    5                                     By: _/s/Dennis Price
    6                                     Dennis Price
                                          Attorney for Plaintiff
    7
    8
    9
        Dated: October 31, 2019           SAHELIAN LAW OFFICES
   10
   11
   12
                                          By: _ /s/Ara Sahelian
   13
                                          Ara Sahelian, Esq.
   14                                     Attorney for Defendant
   15                                     The Van Nuys Group, Inc.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                          8

        Joint Report of Counsel                                    2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 9 of 10 Page ID #:161




    1                             SIGNATURE ATTESTATION
    2
    3   Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
    4   listed, and on whose behalf the filing is submitted, concur in this document’s
    5   content and have authorized the filing of this document with the use of their
    6   electronic signature.
    7
    8
    9
        Dated: October 31, 2019                 CENTER FOR DISABILITY ACCESS
   10
   11
   12
                                                By: /s/Dennis Price
   13                                           Dennis Price
   14                                           Attorney for Plaintiff
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                                9

        Joint Report of Counsel                                          2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 30 Filed 10/31/19 Page 10 of 10 Page ID #:162




    1
                                      EXHIBIT A
    2
                PROPOSED SCHEDULE OF PRETRIAL & TRIAL DATES
    3
    4
        Matter                                Weeks           Parties
    5
                                              Before Trial    Request
    6   Last Day for Hearing on Motion to Add 26              7/13/2020
    7   Parties and Amend Pleadings
    8   (Monday at 10:00 a.m.)
        Non-Expert Discovery Cut-Off          15              9/21/2020
    9
        Expert Discovery Cut-Off              12              10/12/2020
   10
        Last Day to Conduct Settlement        10              10/26/2020
   11   Proceedings
   12   Last Day for Law and Motion Hearings 8                11/9/2020
   13   Final Pretrial Conference             2               12/21/2020
        (Monday at 1:30 p.m.)
   14
        Last Day for Filing Proposed Findings 1               12/28/2020
   15   of Facts and Conclusions of Law (if
   16   court trial)
   17   Exhibit Conference                    Friday before   1/1/2021
   18
        (Friday at 3:00 p.m.)                 Trial
        Trial                                                 1/5/2021
   19
        (Tuesday at 9:00 a.m.)
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                           10

        Joint Report of Counsel                                 2:19-cv-05646-FMO-GJS
